                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TYRONE LAMPKIN,                                              :
                                                             :
                                     Petitioner,             :             CIVIL ACTION NO. 19-1086
                                                             :
         v.                                                  :
                                                             :
LAWRENCE P. MAHALLY, THE                                     :
DISTRICT ATTORNEY OF THE                                     :
COUNTY OF PHILADELPHIA, and                                  :
THE ATTORNEY GENERAL OF THE                                  :
STATE OF PENNSYLVANIA,                                       :
                                                             :
                                     Respondents.            :

                                                       ORDER

         AND NOW, this 27th day of February, 2020, after considering the petition for a writ of

habeas corpus under 28 U.S.C. § 2254 filed by the pro se petitioner, Tyrone Lampkin (“Lampkin”)

(Doc. No. 1), the state court record, the response to the petition filed by the respondents (Doc. No.

11), and United States Magistrate Judge Marilyn Heffley’s report and recommendation (Doc. No.

12), it is hereby ORDERED as follows:

         1.       The clerk of court is DIRECTED to REMOVE this action from civil suspense and

RETURN it to the court’s active docket;

         2.       The report and recommendation (Doc. No. 12) is APPROVED and ADOPTED; 1

         3.       The petition for a writ of habeas corpus (Doc. No. 1) is DENIED;




1
  Since neither party filed objections to Magistrate Judge Heffley’s report and recommendation, the court need not
review the report before adopting it. Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987). Nonetheless, “the better
practice is for the district judge to afford some level of review to dispositive legal issues raised by the report.” Id. As
such, the court will review the report for plain error. See Oldrati v. Apfel, 33 F. Supp. 2d 397, 399 (E.D. Pa. 1998)
(“In the absence of a timely objection, . . . this Court will review [the magistrate judge’s] Report and Recommendation
for clear error.” (internal quotation marks omitted)). The court may “accept, reject, or modify, in whole or in part, the
findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). The court has reviewed
Magistrate Judge Heffley’s report for plain error and has found none.
       4.      The petitioner has not made a substantial showing of the denial of a constitutional

right and is therefore not entitled to a certificate of appealability, 28 U.S.C. § 2253(c)(2); and

       5.      The clerk of court is DIRECTED to mark this matter as CLOSED.


                                                       BY THE COURT:



                                                       /s/ Edward G. Smith
                                                       EDWARD G. SMITH, J.




                                                  2
